DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Tranect fails to disclose any length of an entire interconnect strip as required to calculate the ratio present in independent claim 1.
The length of the Tranect strip and central section can be measured by a ruler (photograph and technical drawing has a 1:1 scale).  The ratio of the length of the central section to the length of the strip is about 0.7. 
On a preliminary note, Applicant has not defined “a central section that is formed from a flexible conductive material” and can include the area as seen in the annotated figure below.  Additionally, Trancet indicates that the flexible conductive material (central section) comprises a copper braid (and plate caps (sheet) – see claim 2 and claim 4); and the interconnect strip has a thickness of 0.05 to 10 mm (7 mm – claim 1).

    PNG
    media_image1.png
    374
    681
    media_image1.png
    Greyscale


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the central section consists of a braid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant is reminded that the examiner is available to discuss amendments to over the rejection of record.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fresard et al. (US 2007/0008678) in view of Tranect (https://tranect.co.uk/taq/copper--braid--busbar).
Regarding claim 1, Fresard et al. disclose in fig. 13, a module comprising: 
a first ultracapacitor (1405c) having a first terminal (1022); 
a second ultracapacitor (1405b) having a second terminal (1022); and 
an interconnect strip (1000, 1410c) that contains a central section (1410c -center) positioned between a first attachment section (left) and a second attachment section (right), wherein the first terminal (1022) of the first ultracapacitor (1405c) is connected to the first attachment section (left) of the strip and the second terminal (1022) of the second ultracapacitor (1405b) is connected to the second attachment section (right) of the strip, and further wherein the central section is formed from a flexible conductive material (aluminum - [0153]). 
Fresard et al. disclose the claimed invention except for the interconnection strip has a thickness of 0.05 to 10 mm and the ratio of the length of the central section to the length of the strip is from about 0.6 to about 0.95.
Tranect drawing discloses an interconnection strip that has a thickness of 7 mm and a ratio of about 0.7 (see photograph).
Lacking unexpected results, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the 
The modified Fresard et al. disclose an interconnection strip that has a thickness of 7 mm and a ratio of about 0.7.
Regarding claim 2, the modified Fresard et al. disclose the conductive material  is in the form of a sheet and braids (see Tranect).
Regarding claim 3, the modified Fresard et al. disclose the flexible conductive material includes braids (see Tranect)
Regarding claim 4, the modified Fresard et al. disclose the flexible conductive material includes copper (see Tranect).
Regarding claim 5, the modified Fresard et al. disclose the ratio is about 0.7.
Regarding claim 6, the modified Fresard et al. disclose the length of the center section is over 50 mm and the length of the strip is over 60 mm (see Tranect).
Regarding claim 7, the modified Fresard et al. disclose the width of the strip is 25 mm (see Tranect).
Regarding claim 8, the modified Fresard et al. disclose the thickness of the interconnection strip is 7 mm (see Tranect).
Regarding claim 9, the modified Fresard et al. disclose the first attachment section defines a first opening (101, fig. 13, 26, 27 – see Tranect) through which the first terminal (104, 1022) is received and the second attachment section defines a second opening (101, fig. 13, 26, 27 – see Tranect) through which the second terminal (104, 1022) is received.
Regarding claim 10, the modified Fresard et al. disclose a fastening device (nut, bolt, clamp, etc. – [0154]) connects the first attachment section to the first terminal (1022) and the second attachment section to the second terminal (1022).
Regarding claim 11, the modified Fresard et al. disclose the first attachment section is welded to the first terminal [0112] and the second attachment section is welded to the second terminal [0112].
Regarding claim 12, Fresard et al. disclose the first (104) and second (104) have an opposite polarity.

Claims 14-18, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fresard et al. (US 2007/0008678) and Tranect (https://tranect.co.uk/taq/copper--braid--busbar) as applied to claim 1 above, and further in view of Yoshida et al. (US 5,150,283).
Regarding claim 14, Fresard et al. disclose each of the ultracapacitors comprises:
an electrode assembly comprising a first electrode (111-113), a second electrode (131-133), and
a separator (120) positioned between the first (111-113) and second electrodes (131-133);
an electrolyte that is in ionic contact with the first electrode and the second electrode; and
a housing (400) within which the electrode assembly and the electrolyte are contained.

Yoshida et al. disclose an ultracapacitor having a nonaqueous electrolyte (C: 4, L: 15-21).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the capacitor of Fresard et al. so to include a nonaqueous electrolyte, since such a modification would form a capacitor having an electrolyte with excellent conductivity.
Regarding claim 15, Fresard et al. disclose the first electrode (111-113) comprises a first current collector (112) electrically coupled to a first carbonaceous coating (111, 113) and the second electrode (131 -133) comprises a second current collector (132) electrically coupled to a second carbonaceous coating (131, 133).
Regarding claim 16, Fresard et al. disclose the first current collector (112) and the second current collector (133) each contain a substrate that includes a conductive metal [0079].
Regarding claim 17, Fresard et al. disclose the conductive metal is aluminum or an alloy thereof [0079].
Regarding claim 18, Fresard et al. disclose the first carbonaceous coating, the second carbonaceous coating, or both contain activated carbon particles ([0075]-[0076] - see US 6,627,252 & US 6,631,074).
Regarding claim 20, Fresard et al. disclose the electrode assembly has a jellyroll configuration [0082],
Regarding claim 21, Yoshida et al. disclose the nonaqueous electrolyte contains an ionic liquid that is dissolved in a nonaqueous solvent, wherein the ionic liquid contains a cationic species and a counterion (C: 4, L: 15-21).
Regarding claim 22, Yoshida et al. disclose the nonaqueous solvent includes propylene carbonate, a nitrile, or a combination thereof (C: 4, L: 15-21).
Regarding claim 23, Yoshida et al. disclose the cationic species includes an organoquaternary ammonium compound (C: 4, L: 15-21).
Regarding claim 24, Fresard et al. disclose the housing includes a container (400) having a base and an open end, wherein a lid (1020) is disposed adjacent to the open end, and further wherein the electrode assembly is positioned within the housing.
Regarding claim 25, Fresard et al. the container is formed from a metal [0083].
Regarding claim 26, Fresard et al. disclose the container (400) has a cylindrical shape.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fresard et al. (US 2007/0008678) and Tranect (https://tranect.co.uk/taq/copper--braid--busbar). as applied to claim 1 above, and further in view of Teraguchi et al. (WO 2015/012333).
Regarding claim 13, Fresard et al. disclose the claimed invention except for the module comprises 8 to 30 ultracapacitors. 
Teraguchi et al.  disclose a module having 8 to 30 ultracapacitors (1, 2 – fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a module having 8 to 30 ultracapacitors, since such a modification would form an electrical system having desired capacitance.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fresard et al. (US 2007/0008678), Tranect (https://tranect.co.uk/taq/copper--braid--busbar), and Yoshida et al. (US 5,150,283), as applied to claim 14 above, and further in view of Ashizaki et al. (US 2010/0188800).
Regarding claim 19, Fresard et al. disclose the claimed invention except for the separator includes a cellulosic fibrous material.
Ashizaki et al. disclose a cellulosic fibrous separator [0035].
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the capacitor of Fresard et al. so that the separator is formed from a cellulosic fibrous material, since such a modification would form an ultracapacitor having a separator that has high heat resistance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848